United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1844
                      ___________________________

                                Joel Marvin Munt

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Minnesota Department of Corrections; Tom Roy, Commissioner of Corrections;
Gloria H. Andreachi, A East Lt.; Bruce Julson, CPD Operations; Steven Hammer,
                       MCF-STW Warden; Bruce Reiser

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                        Submitted: November 15, 2018
                          Filed: December 18, 2018
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
        Minnesota inmate Joel Marvin Munt appeals the adverse entry of judgment by
the District Court1 in his action claiming violations of the Religious Land Use and
Institutionalized Persons Act (RLUIPA). We conclude that Munt’s RLUIPA official-
capacity claims for declaratory and injunctive relief are moot because he has been
transferred from the correctional facility where the alleged violations occurred. See
Zajrael v. Harmon, 677 F.3d 353, 355 (8th Cir.) (per curiam) (recognizing that
because the plaintiff “is no longer subject to the policies that he challenges, there is
no live case or controversy”); Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999)
(noting a previous holding “that an inmate’s claims for declaratory and injunctive
relief to improve prison conditions were moot when he was transferred to another
facility and was no longer subject to those conditions”). We find no merit to Munt’s
arguments in his original and amended reply briefs that the narrow exception to the
mootness doctrine applies in this case, i.e., that the challenged conditions at issue here
are capable of repetition yet evading review. See id. (discussing the application of
the exception). We also see no basis for overturning the court’s judgment on Munt’s
other claims. Accordingly, we affirm.
_____________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                           -2-